1 Reported in 221 N.W. 724.
The board of law examiners instituted this proceeding for the disbarment of Talbert Erickson, an attorney at law of this state, who has been practicing his profession in the city of South St. Paul. Four specific charges were made against him, each of which accused him of bribing a public official of that city. He admits the charges and simply asks leniency on the ground of previous good character. He is entitled to credit for his frankness and for not trying to minimize his offense, but we would be derelict in our duty to the public and to the profession if we permitted him to continue as an officer of the court. It is ordered that Talbert Erickson be removed from his office of attorney at law in this state and that a formal judgment of disbarment be entered.
 *Page 1